DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Claims 1-25 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14, 16-18, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cascaval et al (US Patent Application Publication 2007/0226698 A1) in view of Chen et al (US Patent Application Publication 2019/0272171 A1) and Shani et al (US Patent Application Publication 2015/0052501 A1).
As to claim 1, Cascaval teaches an apparatus for recommending instruction adaptations to improve compute performance (see Fig.2 and associated text), the apparatus comprising: 
memory storing machine readable instructions (see Fig.2, 208 and associated text),
at least one processor to execute the machine readable instructions to (see Fig.2, 206 and associated text):
detect an execution pattern from an execution profile (e.g. profile directed feedback file (PDF)) provided by a server (See e.g. [0058] - The CPO monitors all (or selected) processes running across the entire data processing system, and may collect information from one or more of the following sources: [0063] information gathered by supporting components such as application servers),  the execution profile associated with an execution environment and an instruction (See e.g. [0052] - The CPO controls the CPO agents, and collects information about all or selected executing programs. The CPO may collect this information directly, or the information may be collected by a separate computer program that is directed by, and transmits the information to, the CPO, [0073] - For example, the CPO may analyze runtime behavior of the executable program code to determine: [0078] thread affinity and dynamic communication patterns; [0079] dynamic memory access patterns and cache pressure, and [0138] - the static compiler 864 and the post-link optimizer 868 may access information from the CPO database 806. This process, wherein the CPO offline agents 804 direct the static compiler 864 and/or the post-link optimizer 868 to (statically) carry out certain optimizations based on information collected during runtime may be referred to as "feedback-directed optimization" or "profile-directed feedback" (PDF), the instruction (e.g. target computer program) written in a development environment corresponding to a first set of features (e.g. the features that existed when program was originally created, e.g. [0019]), the instruction stored in an instruction repository (see e.g. [0047]- Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 226, and may be loaded into main memory 208 for execution by processor 206), 
identify a possible instruction adaptation (e.g. optimization), the possible instruction adaptation corresponding to a second set of features (e.g. hardware features that did not exist when the target computer program was originally created), the second set of features available in the execution environment, the possible instruction adaptation to be applied to the instruction associated with the execution pattern (see e.g.  [0105] - the CPO identifies characteristics of the execution environment of the data processing system on which the target program code is executing. This will allow the CPO to find opportunities to exploit hardware features that either did not exist when the target computer program was originally created and Fig.5 and associated text, e.g. [0108] - At step 504, in response to identification of the characteristics of the execution environment of the data processing system, the CPO applies heuristic models to select at least one region of the target program code for which modification of the region to adapt the region to at least one of the characteristics of the execution environment is expected to improve runtime performance of the program code; A particular region of code may be able to take advantage of a certain feature of the execution environment and thereby achieve efficiency improvements; adapting the region of the target program code to the particular characteristic of the execution environment would be expected to result in improved runtime performance of the region, and therefore of the target program code; the CPO also selects, for each selected region, at least one corresponding identified characteristic of the execution environment to which the region will be adapted),
apply the possible instruction adaptation to the instruction, the instruction updated to correspond to the second set of features of the execution environment (see e.g. [0109] - At step 506, responsive to selecting, for each selected region, at least one corresponding characteristic of the execution environment, the CPO recompiles each selected region to adapt the region to the corresponding characteristic(s) of the execution environment; The result of this recompilation is, for each region, a corresponding recompiled region which has been adapted to the selected characteristic(s) of the execution environment; The result, including the recompiled regions and the adjusted regions, comprise executable modified program code for the target program (which is still being executed by the data processing system) and [0115] - it should be noted that a particular region may have more than one performance improvement algorithm applied, and/or may be adapted to more than one characteristic of the execution environment).

Cascaval does not specifically teach the possible instruction adaptation to be applied in response to developer input, execute a machine learning model to predict an expected performance improvement of the adaptation, determine whether the expected performance improvement meets a threshold, or in response to the processor determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the instruction.

In an analogous art, however, Chen teaches a possible instruction adaptation (e.g. code change) to be applied in response to developer input (See Fig.3 and associated text, e.g.  the development environment 325 (i.e. an example of a client) may include an IDE or may include a control system that handles code review requests from developers and [0071] -  this development environment 325 represents an interface which a developer (e.g., a human developer) may use to work on the codebase 330. By using the development environment 325, the developer can generate, edit (e.g., change), and/or debug the codebase 330, execute a machine learning model to predict an expected performance improvement of the adaptation (i.e. insight, see e.g. [0108] - the analysis results (e.g., the insights) provided by the analyzers 305 can be generated using a learning model that has learned various patterns and usages from an entire codebase (e.g., not just the code itself, but the code history, production data such as exceptions, performance information, coding bug, coding changes, and so forth; the analysis results may identify one or more portions of the codebase 330 that do not follow the service's learned coding practices. Furthermore, the analysis results may identify other points of interest in the codebase 330 that may be modified, adapted, or otherwise improved and also Fig.8 and associated text, e.g. [0121] - the analyzers determined that the name "var" is not an optimal name. Furthermore, the analyzers analyzed the context in which this variable was being used and determined that "foo" would be a better name; the suggestion box 815 includes the following language, "Based on this repo's code patterns, SmartBot suggests renaming `var` as `foo` with confidence 89%." Such language constitutes an "insight." It will be appreciated that this language is simply one example of what an insight may look like, and the broader understanding of providing (1) an identification of an issue, (2) a response on how to potentially resolve that issue, and (3) a level of confidence associated with that response should be followed and [0123] - This optional level of confidence indicates multiple things. First, it indicates how sure/confident an analyzer is that there is a problem. Second, it indicates how sure/confident the analyzer is that the problem is with that point of interest. Finally, it indicates how sure/confident the analyzer is that its insight will adequately resolve the issue. In this manner, a probability indication may also be rendered with the insight to indicate a level of confidence associated with that insight), determine whether the expected performance improvement meets a threshold (see e.g. Fig.8 and associated text, [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed, and in response to a processor (e.g. hardware processing unit 105, see [0031]), determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the instruction (see Fig. 8 and associated text, e.g. [0122] - the suggestion box 815 (1) specifically identifies a point of interest (i.e. the problem name of "var"), (2) presents an intelligent insight on that point of interest (e.g., use the new variable name "foo"), (3) identifies how the insight was developed (e.g., the repo's code patterns were analyzed), and (4) optionally includes a level of confidence that is associated with the insight (e.g., "89%") and [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to 

Cascaval in view of Chen does not specifically an instruction repository monitored by a continuous integration/continuous deployment framework or wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction.

In an analogous art of analyzing code, however, Shani teaches an instruction repository monitored by a continuous integration/continuous deployment framework (see e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed to a source configuration management (SCM) tool. When the code change is committed to the SCM tool, the code change is assigned to a particular continuous deployment pipeline (CD pipeline or deployment pipeline) manually by a developer and/or release manager) and wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction (e.g. code change, See Fig.7, 76 and associated text, e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change and [0038] - Block 76 deploys the code change after the code charge passes the set of test criteria).



As to claim 3, Chen further teaches wherein the at least one processor is to execute machine readable instructions to access the execution profile from the server (see e.g. [0021] - Source code analyzer 142 accesses inefficiency catalog 152 to retrieve one or more statements and scans source code 110 to identify instances of these statements in the code and [0041] - The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 4, Chen further teaches wherein the at least one processor is to execute machine readable instructions to determine a confidence of the expected performance improvement (see [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed) and apply the possible instruction adaptation in response to the processor determining that the confidence meets a confidence threshold (See e.g. [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 5, Chen further teaches wherein the at least one processor is to execute machine readable instructions to output a notice of the possible adaptation (See Fig.8 and associated text, e.g. [0117] and [0128] - Here, this suggestion box 900 is a more specific implementation of the suggestion box 815 of FIG. 8. In particular, the suggestion box 900 additionally includes an option button 905).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient 

As to claim 6, Chen further teaches wherein the at least one processor is to execute machine readable instructions to apply the possible instruction adaptation in response to an instruction received via the processor (see e.g. [0128] and [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 8, Cascaval teaches at least one non-transitory computer readable storage medium (see e.g. [0032]) comprising instructions that, when executed, cause at least one processor to at least:
detect an execution pattern from an execution profile (e.g. profile directed feedback file (PDF)) provided by a server (See e.g. [0058] - The CPO monitors all (or selected) processes running across the entire data processing system, and may collect information from one or more of the following sources: [0063] information gathered by supporting components such as application servers),  the execution profile associated with an execution environment and with code (See e.g. [0052] - The CPO controls the CPO agents, and collects information about all or selected executing programs. The CPO may collect this information directly, or the information may be collected by a separate computer program that is directed by, and transmits the information to, the CPO, [0073] - For example, the CPO may analyze runtime behavior of the executable program code to determine: [0078] thread affinity and dynamic communication patterns; [0079] dynamic memory access patterns and cache pressure, and [0138] - the static compiler 864 and the post-link optimizer 868 may access information from the CPO database 806. This process, wherein the CPO offline agents 804 direct the static compiler 864 and/or the post-link optimizer 868 to (statically) carry out certain optimizations based on information collected during runtime may be referred to as "feedback-directed optimization" or "profile-directed feedback" (PDF), the code (e.g. target computer program) written in a development environment corresponding to a first set of features (e.g. the features that existed when program was originally created, e.g. [0019]), the code stored in an instruction repository (see e.g. [0047]- Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 226, and may be loaded into main memory 208 for execution by processor 206), 
identify a possible instruction adaptation (e.g. optimization), the possible instruction adaptation corresponding to a second set of features (e.g. hardware features that did not exist when the target computer program was originally created), the second set of features available in the execution environment, the possible instruction adaptation to be applied to the code associated with the execution pattern (see e.g.  [0105] - the CPO identifies characteristics of the execution environment of the data processing system on which the target program code is executing. This will allow the CPO to find opportunities to exploit hardware features that either did not exist when the target computer program was originally created and Fig.5 and associated text, e.g. [0108] - At step 504, in response to identification of the characteristics of the execution environment of the data processing system, the CPO applies heuristic models to select at least one region of the target program code for which modification of the region to adapt the region to at least one of the characteristics of the execution environment is expected to improve runtime performance of the program code; A particular region of code may be able to take advantage of a certain feature of the execution environment and thereby achieve efficiency improvements; adapting the region of the target program code to the particular characteristic of the execution environment would be expected to result in improved runtime performance of the region, and therefore of the target program code; the CPO also selects, for each selected region, at least one corresponding identified characteristic of the execution environment to which the region will be adapted),
apply the possible instruction adaptation to the code the code updated to correspond to the second set of features of the execution environment (see e.g. [0109] - At step 506, responsive to selecting, for each selected region, at least one corresponding characteristic of the execution environment, the CPO recompiles each selected region to adapt the region to the corresponding characteristic(s) of the execution environment; The result of this recompilation is, for each region, a corresponding recompiled region which has been adapted to the selected characteristic(s) of the execution environment; The result, including the recompiled regions and the adjusted regions, comprise executable modified program code for the target program (which is still being executed by the data processing system) and [0115] - it should be noted that a particular region may have more than one performance improvement algorithm applied, and/or may be adapted to more than one characteristic of the execution environment).

Cascaval does not specifically teach the possible instruction adaptation to be applied in response to developer input, execute a machine learning model to predict an expected 

In an analogous art, however, Chen teaches a possible instruction adaptation (e.g. code change) to be applied in response to developer input (See Fig.3 and associated text, e.g. [0068] -  the development environment 325 (i.e. an example of a client) may include an IDE or may include a control system that handles code review requests from developers and [0071] -  this development environment 325 represents an interface which a developer (e.g., a human developer) may use to work on the codebase 330. By using the development environment 325, the developer can generate, edit (e.g., change), and/or debug the codebase 330, execute a machine learning model to predict an expected performance improvement of the adaptation (i.e. insight, see e.g. [0108] - the analysis results (e.g., the insights) provided by the analyzers 305 can be generated using a learning model that has learned various patterns and usages from an entire codebase (e.g., not just the code itself, but the code history, production data such as exceptions, performance information, coding bug, coding changes, and so forth; the analysis results may identify one or more portions of the codebase 330 that do not follow the service's learned coding practices. Furthermore, the analysis results may identify other points of interest in the codebase 330 that may be modified, adapted, or otherwise improved and also Fig.8 and associated text, e.g. [0121] - the analyzers determined that the name "var" is not an optimal name. Furthermore, the analyzers analyzed the context in which this variable was being used and determined that "foo" would be a better name; the suggestion box 815 includes the following language, "Based on this repo's code patterns, SmartBot suggests renaming `var` as `foo` with confidence 89%." Such language constitutes an "insight." It will be appreciated that this language is simply one example of what an insight may look like, and the broader understanding of providing (1) an identification of an issue, (2) a response on how to potentially resolve that issue, and (3) a level of confidence associated with that response should be followed and [0123] - This optional level of confidence indicates multiple things. First, it indicates how sure/confident an analyzer is that there is a problem. Second, it indicates how sure/confident the analyzer is that the problem is with that point of interest. Finally, it indicates how sure/confident the analyzer is that its insight will adequately resolve the issue. In this manner, a probability indication may also be rendered with the insight to indicate a level of confidence associated with that insight), determine whether the expected performance improvement meets a threshold (see e.g. Fig.8 and associated text, [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed, and in response to the determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the code (see Fig. 8 and associated text, e.g. [0122] - the suggestion box 815 (1) specifically identifies a point of interest (i.e. the problem name of "var"), (2) presents an intelligent insight on that point of interest (e.g., use the new variable name "foo"), (3) identifies how the insight was developed (e.g., the repo's code patterns were analyzed), and (4) optionally includes a level of confidence that is associated with the insight (e.g., "89%") and [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

Cascaval in view of Chen does not specifically an instruction repository monitored by a continuous integration/continuous deployment framework or wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction.

In an analogous art of analyzing code, however, Shani teaches an instruction repository monitored by a continuous integration/continuous deployment framework (see e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed to a source configuration management (SCM) tool. When the code change is committed to the SCM tool, the code change is assigned to a particular continuous deployment pipeline (CD pipeline or deployment pipeline) manually by a developer and/or release manager) and wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction (e.g. code change, See Fig.7, 76 and associated text, e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change and [0038] - Block 76 deploys the code change after the code charge passes the set of test criteria).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen to incorporate/implement the limitations as taught by Shani in order to provide a more efficient method of testing and deploying code changes for the purpose of improving the code, as suggested by Shani (see [0001]).

As to claim 10, Chen further teaches wherein the instructions, when executed, cause the at least one processor to determine a prediction confidence of the expected performance improvement (See [0122] and [0123]) and apply the possible adaptation in response to a determination that the prediction confidence meets a confidence threshold (see 0124] and [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).
As to claim 11, Chen further teaches wherein the instructions, when executed, cause the at least one processor to notify a developer associated with the code of the possible adaptation (see [0121]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).
As to claim 12, Chen further teaches the at least one computer readable storage medium of claim 11, wherein the instructions, when executed, cause the at least one processor to apply the possible adaptation in response to an instruction from the developer (see [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 14, Cascaval teaches a method for recommending instruction adaptations to improve compute performance, the method comprising:
detecting an execution pattern from an execution profile (e.g. profile directed feedback file (PDF)) provided by a server (See e.g. [0058] - The CPO monitors all (or selected) processes running across the entire data processing system, and may collect information from one or more of the following sources: [0063] information gathered by supporting components such as application servers),  the execution profile associated with an execution environment and an instruction (See e.g. [0052] - The CPO controls the CPO agents, and collects information about all or selected executing programs. The CPO may collect this information directly, or the information may be collected by a separate computer program that is directed by, and transmits the information to, the CPO, [0073] - For example, the CPO may analyze runtime behavior of the executable program code to determine: [0078] thread affinity and dynamic communication patterns; [0079] dynamic memory access patterns and cache pressure, and [0138] - the static compiler 864 and the post-link optimizer 868 may access information from the CPO database 806. This process, wherein the CPO offline agents 804 direct the static compiler 864 and/or the post-link optimizer 868 to (statically) carry out certain optimizations based on information collected during runtime may be referred to as "feedback-directed optimization" or "profile-directed feedback" (PDF), the instruction (e.g. target computer program) written in a development environment corresponding to a first set of features (e.g. the features that existed when program was originally created, e.g. [0019]), the instruction stored in an instruction repository (see e.g. [0047]- Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 226, and may be loaded into main memory 208 for execution by processor 206), 
identifying a possible instruction adaptation (e.g. optimization), the possible instruction adaptation corresponding to a second set of features (e.g. hardware features that did not exist when the target computer program was originally created), the second set of features available in the execution environment, the possible instruction adaptation to be applied to the instruction associated with the execution pattern (see e.g.  [0105] - the CPO identifies characteristics of the execution environment of the data processing system on which the target program code is executing. This will allow the CPO to find opportunities to exploit hardware features that either did not exist when the target computer program was originally created and Fig.5 and associated text, e.g. [0108] - At step 504, in response to identification of the characteristics of the execution environment of the data processing system, the CPO applies heuristic models to select at least one region of the target program code for which modification of the region to adapt the region to at least one of the characteristics of the execution environment is expected to improve runtime performance of the program code; A particular region of code may be able to take advantage of a certain feature of the execution environment and thereby achieve efficiency improvements; adapting the region of the target program code to the particular characteristic of the execution environment would be expected to result in improved runtime performance of the region, and therefore of the target program code; the CPO also selects, for each selected region, at least one corresponding identified characteristic of the execution environment to which the region will be adapted),
applying the possible instruction adaptation to the instruction, the instruction updated to correspond to the second set of features of the execution environment (see e.g. [0109] - At step 506, responsive to selecting, for each selected region, at least one corresponding characteristic of the execution environment, the CPO recompiles each selected region to adapt the region to the corresponding characteristic(s) of the execution environment; The result of this recompilation is, for each region, a corresponding recompiled region which has been adapted to the selected characteristic(s) of the execution environment; The result, including the recompiled regions and the adjusted regions, comprise executable modified program code for the target program (which is still being executed by the data processing system) and [0115] - it should be noted that a particular region may have more than one performance improvement algorithm applied, and/or may be adapted to more than one characteristic of the execution environment).

Cascaval does not specifically teach the possible instruction adaptation to be applied in response to developer input, predicting, using a machine learning model, an expected performance improvement of the adaptation, determining whether the expected performance improvement meets a threshold, or in response to determining that the expected performance improvement meets the threshold, applying the possible instruction adaptation to the instruction.

In an analogous art, however, Chen teaches a possible instruction adaptation (e.g. code change) to be applied in response to developer input (See Fig.3 and associated text, e.g. [0068] -  the development environment 325 (i.e. an example of a client) may include an IDE or may include a control system that handles code review requests from developers and [0071] -  this development environment 325 represents an interface which a developer (e.g., a human developer) may use to work on the codebase 330. By using the development environment 325, the developer can generate, edit (e.g., change), and/or debug the codebase 330, predicting, using a machine learning model, an expected performance improvement of the adaptation (i.e. insight, see e.g. [0108] - the analysis results (e.g., the insights) provided by the analyzers 305 can be generated using a learning model that has learned various patterns and usages from an entire codebase (e.g., not just the code itself, but the code history, production data such as exceptions, performance information, coding bug, coding changes, and so forth; the analysis results may identify one or more portions of the codebase 330 that do not follow the service's learned coding practices. Furthermore, the analysis results may identify other points of interest in the codebase 330 that may be modified, adapted, or otherwise improved and also Fig.8 and associated text, e.g. [0121] - the analyzers determined that the name "var" is not an optimal name. Furthermore, the analyzers analyzed the context in which this variable was being used and determined that "foo" would be a better name; the suggestion box 815 includes the following language, "Based on this repo's code patterns, SmartBot suggests renaming `var` as `foo` with confidence 89%." Such language constitutes an "insight." It will be appreciated that this language is simply one example of what an insight may look like, and the broader understanding of providing (1) an identification of an issue, (2) a response on how to potentially resolve that issue, and (3) a level of confidence associated with that response should be followed and [0123] - This optional level of confidence indicates multiple things. First, it indicates how sure/confident an analyzer is that there is a problem. Second, it indicates how sure/confident the analyzer is that the problem is with that point of interest. Finally, it indicates how sure/confident the analyzer is that its insight will adequately resolve the issue. In this manner, a probability indication may also be rendered with the insight to indicate a level of confidence associated with that insight), determining whether the expected performance improvement meets a threshold (see e.g. Fig.8 and associated text, [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed, and in response to a processor (e.g. hardware processing unit 105, see [0031]), determining that the expected performance improvement meets the threshold, applying the possible instruction adaptation to the instruction (see Fig. 8 and associated text, e.g. [0122] - the suggestion box 815 (1) specifically identifies a point of interest (i.e. the problem name of "var"), (2) presents an intelligent insight on that point of interest (e.g., use the new variable name "foo"), (3) identifies how the insight was developed (e.g., the repo's code patterns were analyzed), and (4) optionally includes a level of confidence that is associated with the insight (e.g., "89%") and [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

Cascaval in view of Chen does not specifically an instruction repository monitored by a continuous integration/continuous deployment framework or wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction.

In an analogous art of analyzing code, however, Shani teaches an instruction repository monitored by a continuous integration/continuous deployment framework (see e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed to a source configuration management (SCM) tool. When the code change is committed to the SCM tool, the code change is assigned to a particular continuous deployment pipeline (CD pipeline or deployment pipeline) manually by a developer and/or release manager) and wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction (e.g. code change, See Fig.7, 76 and associated text, e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change and [0038] - Block 76 deploys the code change after the code charge passes the set of test criteria).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen to incorporate/implement the limitations as taught by Shani in order to provide a more efficient method of testing and deploying code changes for the purpose of improving the code, as suggested by Shani (see [0001]).

As to claim 16, Chen further teaches determining a confidence of the expected performance improvement, (see [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed) applying the possible instruction adaptation is further performed in response to the result comparator determining that the confidence meets a confidence threshold (See e.g. [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 17, Chen further teaches further including notifying a developer associated with the instruction of the possible instruction adaptation (See [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 18, Chen further teaches wherein the applying of the possible instruction adaptation is further performed in response to an instruction from the developer (see [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 20, Cascaval teaches an apparatus for recommending code adaptations to improve compute performance (See Fig.2 and associated text), the apparatus comprising: 
means for detecting an execution pattern from an execution profile (e.g. profile directed feedback file (PDF)) provided by a server (See e.g. [0058] - The CPO monitors all (or selected) processes running across the entire data processing system, and may collect information from one or more of the following sources: [0063] information gathered by supporting components such as application servers),  the execution profile associated with an execution environment and with code (See e.g. [0052] - The CPO controls the CPO agents, and collects information about all or selected executing programs. The CPO may collect this information directly, or the information may be collected by a separate computer program that is directed by, and transmits the information to, the CPO, [0073] - For example, the CPO may analyze runtime behavior of the executable program code to determine: [0078] thread affinity and dynamic communication patterns; [0079] dynamic memory access patterns and cache pressure, and [0138] - the static compiler 864 and the post-link optimizer 868 may access information from the CPO database 806. This process, wherein the CPO offline agents 804 direct the static compiler 864 and/or the post-link optimizer 868 to (statically) carry out certain optimizations based on information collected during runtime may be referred to as "feedback-directed optimization" or "profile-directed feedback" (PDF), the code (e.g. target computer program) written in a development environment corresponding to a first set of features (e.g. the features that existed when program was originally created, e.g. [0019]), the code stored in an instruction repository (see e.g. [0047]- Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 226, and may be loaded into main memory 208 for execution by processor 206), 
means for identifying a possible instruction adaptation (e.g. optimization), the possible instruction adaptation corresponding to a second set of features (e.g. hardware features that did not exist when the target computer program was originally created), the second set of features available in the execution environment, the possible instruction adaptation to be applied to the code associated with the execution pattern (see e.g.  [0105] - the CPO identifies characteristics of the execution environment of the data processing system on which the target program code is executing. This will allow the CPO to find opportunities to exploit hardware features that either did not exist when the target computer program was originally created and Fig.5 and associated text, e.g. [0108] - At step 504, in response to identification of the characteristics of the execution environment of the data processing system, the CPO applies heuristic models to select at least one region of the target program code for which modification of the region to adapt the region to at least one of the characteristics of the execution environment is expected to improve runtime performance of the program code; A particular region of code may be able to take advantage of a certain feature of the execution environment and thereby achieve efficiency improvements; adapting the region of the target program code to the particular characteristic of the execution environment would be expected to result in improved runtime performance of the region, and therefore of the target program code; the CPO also selects, for each selected region, at least one corresponding identified characteristic of the execution environment to which the region will be adapted),
means for applying the possible instruction adaptation to the code the code updated to correspond to the second set of features of the execution environment (see e.g. [0109] - At step 506, responsive to selecting, for each selected region, at least one corresponding characteristic of the execution environment, the CPO recompiles each selected region to adapt the region to the corresponding characteristic(s) of the execution environment; The result of this recompilation is, for each region, a corresponding recompiled region which has been adapted to the selected characteristic(s) of the execution environment; The result, including the recompiled regions and the adjusted regions, comprise executable modified program code for the target program (which is still being executed by the data processing system) and [0115] - it should be noted that a particular region may have more than one performance improvement algorithm applied, and/or may be adapted to more than one characteristic of the execution environment).

Cascaval does not specifically teach the possible instruction adaptation to be applied in response to developer input, predicting, using a machine learning model, an expected performance improvement of the adaptation, determine whether the expected performance improvement meets a threshold, or in response to the processor determining that the expected 

In an analogous art, however, Chen teaches a possible instruction adaptation (e.g. code change) to be applied in response to developer input (See Fig.3 and associated text, e.g. [0068] -  the development environment 325 (i.e. an example of a client) may include an IDE or may include a control system that handles code review requests from developers and [0071] -  this development environment 325 represents an interface which a developer (e.g., a human developer) may use to work on the codebase 330. By using the development environment 325, the developer can generate, edit (e.g., change), and/or debug the codebase 330, predicting, using a machine learning model, an expected performance improvement of the adaptation (i.e. insight, see e.g. [0108] - the analysis results (e.g., the insights) provided by the analyzers 305 can be generated using a learning model that has learned various patterns and usages from an entire codebase (e.g., not just the code itself, but the code history, production data such as exceptions, performance information, coding bug, coding changes, and so forth; the analysis results may identify one or more portions of the codebase 330 that do not follow the service's learned coding practices. Furthermore, the analysis results may identify other points of interest in the codebase 330 that may be modified, adapted, or otherwise improved and also Fig.8 and associated text, e.g. [0121] - the analyzers determined that the name "var" is not an optimal name. Furthermore, the analyzers analyzed the context in which this variable was being used and determined that "foo" would be a better name; the suggestion box 815 includes the following language, "Based on this repo's code patterns, SmartBot suggests renaming `var` as `foo` with confidence 89%." Such language constitutes an "insight." It will be appreciated that this language is simply one example of what an insight may look like, and the broader understanding of providing (1) an identification of an issue, (2) a response on how to potentially resolve that issue, and (3) a level of confidence associated with that response should be followed and [0123] - This optional level of confidence indicates multiple things. First, it indicates how sure/confident an analyzer is that there is a problem. Second, it indicates how sure/confident the analyzer is that the problem is with that point of interest. Finally, it indicates how sure/confident the analyzer is that its insight will adequately resolve the issue. In this manner, a probability indication may also be rendered with the insight to indicate a level of confidence associated with that insight), determine whether the expected performance improvement meets a threshold (see e.g. Fig.8 and associated text, [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed, and in response to the determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the code (see Fig. 8 and associated text, e.g. [0122] - the suggestion box 815 (1) specifically identifies a point of interest (i.e. the problem name of "var"), (2) presents an intelligent insight on that point of interest (e.g., use the new variable name "foo"), (3) identifies how the insight was developed (e.g., the repo's code patterns were analyzed), and (4) optionally includes a level of confidence that is associated with the insight (e.g., "89%") and [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

Cascaval in view of Chen does not specifically an instruction repository monitored by a continuous integration/continuous deployment framework or wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction.

In an analogous art of analyzing code, however, Shani teaches an instruction repository monitored by a continuous integration/continuous deployment framework (see e.g. [0009] - Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed to a source configuration management (SCM) tool. When the code change is committed to the SCM tool, the code change is assigned to a particular continuous deployment pipeline (CD pipeline or deployment pipeline) manually by a developer and/or release manager) and wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction (e.g. code change, Continuous integration (CI) and continuous deployment (CD) automate the construction testing, and deployment of code assemblies with a code change and [0038] - Block 76 deploys the code change after the code charge passes the set of test criteria).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen to incorporate/implement the limitations as taught by Shani in order to provide a more efficient method of testing and deploying code changes for the purpose of improving the code, as suggested by Shani (see [0001]).

As to claim 22, Chen further teaches wherein the means for predicting is further to determine a confidence of the expected performance improvement (see [0124] - an option to adjust a "threshold setting" is also available. This threshold setting relates to a level of confidence that is required before any insights are allowed to be presented to the developer. For example, an adjustable configuration setting is available which, when adjusted, sets a confidence threshold that must be satisfied before an insight will be presented to the developer and [0125] - the developer may set the minimum threshold value at 80%. As a result of this minimum value, only insights that have a confidence level of 80% or higher will be displayed. In this manner, the developer can control the quality, accuracy, and reliability of the insights that are displayed) and the means for applying is to apply the adaptation in response to a determination that the confidence meets a confidence threshold (See e.g. [0129] - the option 905 is an option to automatically accept and apply the insights offered by the analyzer).


As to claim 23, Chen further teaches further including means for notifying a developer associated with the code of the possible code adaptation (See Fig.8 and associated text, e.g. [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

As to claim 24, Chen further teaches wherein the means for applying is further to apply the code adaptation in response to an instruction from the developer (See [0129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval to incorporate/implement the limitations as taught by Chen in order to provide a more efficient method of providing suggestions of refining code for the purpose of improving the code, as suggested by Chen (see [0004]).

s 2, 7, 9, 13, 15, 19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cascaval in view of Chen and Shani, as applied to claims 1, 8, 14 and 20 above, and further in view of Ravindar et al (US Patent Application Publication 2019/0146764 A1).
As to claim 2, Cascaval in view of Chen and Shani teaches the limitations of claim 1, but does not specifically teach wherein the server is to operate in a function as a service environment.
In an analogous art, however, Ravindar teaches wherein a server is to operate in a function as a service environment (i.e. service model, See [0121] and [0138]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).

As to claim 7, Ravindar further teaches wherein the at least one processor is to execute machine readable instructions to insert a pragma statement into the instruction (see [0047] – program comments written in a natural language are processed and used as triggers to compiler optimizations and as recommendations to the user in terms of compiler flags/pragmas/suggestions to a log file).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a 

As to claim 9, Cascaval in view of Chen and Shani teaches the limitations of claim 8, but does not specifically teach wherein execution pattern is accessed from a server that is to operate in a function as a service environment.
In an analogous art, however, Ravindar teaches wherein the execution pattern is accessed from a server that is to operate in a function as a service environment (i.e. service model, See [0121] and [0138]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).

As to claim 13, Ravindar further teaches wherein the possible adaptation includes insertion of a pragma statement into the code (see [0047] – program comments written in a natural language are processed and used as triggers to compiler optimizations and as recommendations to the user in terms of compiler flags/pragmas/suggestions to a log file).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a 

As to claim 15, Cascaval in view of Chen and Shani teaches the limitations of claim 14, but does not specifically teach wherein the server is to operate in a function as a service environment.
In an analogous art, however, Ravindar teaches wherein the server is to operate in a function as a service environment (i.e. service model, See [0121] and [0138]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).

As to claim 19, Ravindar further teaches wherein the instruction adaptation includes insertion of a pragma statement into the instruction (see [0047] – program comments written in a natural language are processed and used as triggers to compiler optimizations and as recommendations to the user in terms of compiler flags/pragmas/suggestions to a log file).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).

As to claim 21, Cascaval in view of Chen and Shani teaches the limitations of claim 20, but does not specifically teach wherein the server is to operate in a function as a service environment.
In an analogous art, however, Ravindar teaches wherein the server is to operate in a function as a service environment (i.e. service model, See [0121] and [0138]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).

As to claim 25, Ravindar further teaches wherein the code adaptation includes insertion of a pragma statement into the instruction (see [0047] – program comments written in a natural language are processed and used as triggers to compiler optimizations and as recommendations to the user in terms of compiler flags/pragmas/suggestions to a log file).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cascaval in view of Chen and Shani to incorporate/implement the limitations as taught by Ravindar in order to provide a more efficient method of providing optimization recommendations for the purpose of improving code, as suggested by Ravindar (see [0004]).



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192  
/S. Sough/SPE, Art Unit 2192